Exhibit 10.2

August 16, 2006

SeraCare Life Sciences, Inc.

375 West Street

West Bridgewater, MA 012379

Attention: Robert Cresci, Chairman of the Board

Dear Mr. Cresci:

On behalf of a syndicate of investors consisting of funds managed by Cohanzick
Management LLC, Robeco Investment Management, Fairfield Greenwich Group, Foxhill
Capital Partners LLC, Gruber & McBain Capital Management, Seven Bridges
Management, L.P. and Triage Capital Management LP (collectively, the
“Investors”), we are pleased to submit the following letter and attached term
sheet for the acquisition of promissory notes of SeraCare Life Sciences, Inc., a
California corporation (the “Company”), by the Investors. This letter and the
enclosed term sheet are sometimes collectively referred to herein as the “Letter
of Intent.” By executing this Letter of Intent, the signatories are expressing
their intent to consummate a transaction on the terms set forth in this Letter
of Intent and the attached term sheet. As such, it is the intent of the parties
hereto to prepare, execute, authorize and deliver agreements relating to the
transaction described herein (the “Transaction”) and to consummate the
Transaction.

 

  1. Effect of Letter of Intent: Definitive Documentation. Except as set forth
in this section, this Letter of Intent is not intended to be, and shall not
constitute, a binding or enforceable agreement between the parties hereto.
Instead, it merely sets forth the parties’ present intent with regard to the
terms proposed, which terms may or may not become part of a definitive
agreement. Except for the provisions of Paragraphs 3 (Governing Law) and 4
(Termination of Breakup Fee Obligations) of this Letter of Intent, the sections
of the attached term sheet entitled “Breakup Fee” and “Legal Fees and Due
Diligence Expenses”, and this Paragraph 1 (which are intended to be binding
agreements of Investors and the Company), no legal or equitable rights,
responsibilities or duties are created hereby or thereby. Neither party may rely
on any promise inconsistent with this paragraph. This paragraph supersedes all
other conflicting or ambiguous language in this Letter of Intent or any
contemporaneous document or other instrument that precedes this Letter of
Intent, with the exception of those certain confidentiality agreements dated
August 16, 2006, between the Investors party thereto and the Company. On
March 22, 2006, the Company filed a voluntary petition for reorganization under
chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy
Court for the Southern District of California (the “Bankruptcy Court”). The
Company’s case is No. 06-00510-11. The parties acknowledge that this Letter of
Intent shall not be effective unless and until approved by the Bankruptcy Court.

 

  2. Negotiation of Definitive Agreement. The parties shall negotiate a
definitive purchase agreement, of which the Investors shall deliver the initial
draft (which initial draft shall be delivered to the Company not later than
twenty (20) days from the date when this Letter of Intent is approved by the
Bankruptcy Court). The definitive purchase agreement shall contain terms
consistent with the terms of this Letter of Intent (including the attached term
sheet).



--------------------------------------------------------------------------------

  3. Governing Law. This Letter of Intent is governed by and shall be
interpreted under the laws of the State of California without giving effect to
any choice of law principles.

 

  4. Termination of Breakup Fee Obligations. In the event that definitive
agreements with respect to the Transaction are not signed by the Company and the
Investors on or before the earlier to occur of (i) the 45th day following the
entry by the Bankruptcy Court of an order approving the payments and procedures
contemplated by this Letter of Intent and the Term Sheet and (ii) September 30,
2006, then the Company’s obligations with respect to the “Breakup Fee” as
described in the Term Sheet shall terminate and be of no further force or
effect, provided, however, that the Company’s obligation with respect to such
Breakup Fee shall remain in effect and a Breakup Fee shall be payable as
described in the Term Sheet if the failure to execute definitive documents
within such 45-day period results from the Company’s acceptance of a superior
proposal or the Company’s determination to effect a sale of all or substantially
all its assets or of its common stock during such period, in which case the
Breakup Fee shall be paid to the Investors out of the funds received upon the
closing of such superior proposal or such sale, as the case may be.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

This Letter of Intent may be signed in two or more counterparts, any one of
which need not contain the signature of more than one party, but all such
counterparts taken together will constitute one and the same agreement.

If you are in agreement with the terms of this Letter of Intent, please date and
sign in the space provided below and return a signed copy to the Company.

Best regards,

INVESTORS:

 

Cohanzick Management LLC     Robeco Investment Management By:   /s/ David K.
Sherman     By:   /s/ William G. Butterfly, III Name:   David K. Sherman    
Name:   William G. Butterfly, III Title:   Authorized Agent     Title:   Senior
Managing Director

 

Fairfield Greenwich Group     Foxhill Capital Partners LLC By:   /s/ Timothy
Hynes     By:   /s/ Neil Weiner Name:   Timothy Hynes     Name:   Neil Weiner
Title:   Portfolio Manager     Title:   Senior Managing Member

 

Gruber & McBain Capital Management     Seven Bridges Management, L.P. By:  
[illegible]     By:   /s/ Bruce A. Falbaum Name:          Name:   Bruce A.
Falbaum Title:          Title:   Managing Partner

 

Triage Capital Management LP     By:   /s/ Leon Frankel       Name:   Leon
Frankel       Title:   Senior Manager      

Agreed to and accepted this 16th day of August, 2006.

 

SERACARE LIFE SCIENCES, INC.: By:   /s/ Robert Cresci   Robert Cresci Its:  
Chairman of the Board



--------------------------------------------------------------------------------

SeraCare Life Sciences, Inc.

Term Sheet

August 16, 2006

 

Borrower:    SeraCare Life Sciences, Inc. Amount:   

Up to $25 million, to be advanced in two tranches at up to three closings, as
follows:

 

•        Tranche A – up to $25 million, of which $15 million shall be made
available upon satisfaction of the closing conditions for the first Tranche A
closing and up to $10 million shall be made available at any time up to six
months following the first Tranche A closing but, in any event, prior to
confirmation of Borrower’s plan of reorganization

 

•        Tranche B – in an aggregate principal amount equal to the aggregate
principal amount of Tranche A Notes outstanding at the time of confirmation of
Borrower’s plan of reorganization, to be issued in exchange for the claims
represented by the Tranche A Notes. The definitive financing agreement would
include a contractual right (exercisable at the time of confirmation of
Borrower’s plan of reorganization) in favor of the Investors to exchange the
Tranche B Notes for the claims represented by the Tranche A Notes.

Securities:   

Tranche A - Senior Secured Notes (the “Tranche A Notes”)

 

Tranche B - Senior Secured Convertible Notes (the “Tranche B Notes”)

Interest Rate:    9% monthly in cash, in arrears Facility Fee:    $200,000,
payable in full at the first closing of issuance of the Tranche A Notes
Maturity:    60 months from the first Tranche A closing (i.e. Tranche A Notes
held by any Investors who do not elect to complete the Tranche B closing survive
confirmation of the Borrower’s plan of reorganization). Conversion:    Tranche B
Notes will be convertible into common stock of the Borrower at any time prior to
maturity at the option of the Investors at an initial conversion price of $5.50
per share. Tranche A Notes are not convertible. Antidilution Protection:   
Direct ratchet to the price of any equity or equity-related securities issued or
sold at any time prior to maturity of the Tranche B Notes, with standard
carveout for equity incentive awards to employees and consultants (i.e. options
or restricted stock) approved by the Board. This price protection would also
apply to the time period between the first closing of Tranche A and confirmation
of the Borrower’s plan of



--------------------------------------------------------------------------------

   reorganization and would be effected through a reduction of the conversion
price of the Tranche B Notes at the time of issuance. Redemption:    The Tranche
B Notes will be non-callable for the first three years after issuance.
Thereafter, the Tranche B Notes will redeemable at any time at the option of the
Borrower at a redemption price equal to the outstanding principal amount
thereof, together with interest at the coupon rate to the redemption date, plus
a make-whole premium to be agreed. The Tranche A Notes are not callable by the
Borrower. Security:    Notes will be issued pursuant to Section 364(b)(3) of the
Bankruptcy Code and will be secured by a perfected senior lien on all assets of
the Borrower other than Borrower’s West Bridgewater MA facility Priority:   
Notes will be senior in right of payment to all indebtedness of the Borrower
except (i) up to $10 million of senior term debt incurred by Borrower in lieu of
issuing Tranche A Notes at a second Tranche A closing, (ii) mortgage debt on
Borrower’s West Bridgewater, MA facility and (iii) capital lease obligations of
Borrower currently in effect; provided, however, that as the obligations
referred to in clauses (ii) and (iii) of this section are paid by Borrower, any
reborrowings with respect to those obligations would be subordinated to the
Notes. Limit on Senior Debt:    Prior to consummation of the Borrower’s plan of
reorganization, and after giving effect to the draw down on Tranche A,
Borrower’s senior funded debt (i.e. excluding (i) mortgage debt on the
Borrower’s West Bridgewater, MA facility, (ii) capital lease obligations of
Borrower currently in effect and (iii) existing sub debt of $4.0 million) shall
not exceed the excess of $10 million over the aggregate amount of Tranche A
Notes (if any) issued at the second Tranche A closing. Subsequent to
consummation of Borrower’s plan of reorganization, the sum of Borrower’s senior
funded indebtedness (i.e. excluding (i) mortgage debt on the Borrower’s West
Bridgewater, MA facility, (ii) capital lease obligations of Borrower currently
in effect and (iii) existing sub debt of $4.0 million) plus the aggregate
outstanding principal amount of the Notes shall not exceed $25 million Use of
Proceeds:    General working capital purposes, including payment of existing
bank debt, payment of allowed administrative claims, payment of allowed
pre-petition unsecured creditor claims and payment of existing allowed
subordinated debt; provided, however that the proceeds from the first Tranche A
closing would first be applied (concurrently with the first Tranche A closing)
to the repayment in full of the senior bank facilities existing at the time of
the first Tranche A closing, with release of all liens and return of any excess
cash collateral securing such facilities Investors:    A syndicate of investors
consisting of funds managed by Cohanzick Management LLC, Robeco Investment
Management, Fairfield Greenwich Group, Foxhill Capital Partners LLC, Gruber &
McBain Capital Management, Seven Bridges Management, L.P. and Triage Capital
Management LP



--------------------------------------------------------------------------------

Preemptive Rights:    Holders of the Notes will have the preemptive right
exercisable pro rata in accordance with their holdings of the Notes, to purchase
any debt (other than debt obtained by Borrower in lieu of issuing additional
Tranche A Notes at a second Tranche A closing), equity or equity-related
securities offered for sale by the Borrower, with standard carveout for equity
incentive awards to employees and consultants (i.e. options or restricted stock)
approved by the Board. The preemptive rights would also apply to the time period
between the first closing of Tranche A and confirmation of the Borrower’s plan
of reorganization. Return on Sale:   

In the event that the Borrower consummates a sale of all or substantially all of
its assets or common stock during the period of time between the first closing
of Tranche A and confirmation of the Borrower’s plan of reorganization at an
effective price per share of common stock of at least $5.50, then concurrently
with the closing of such transaction, the Investors would, in the aggregate
receive a cash payment determined by the following formula: (A/B) x (C-B)

 

Where A = the aggregate principal amount of Tranche A Notes then outstanding;

 

B = $5.50; and

 

C = the effective price per share of common stock in the sale.

 

As an example, if a sale of the Borrower occurs at an effective price per common
share of $7, and at the time of sale Borrower has $16m of Tranche A Notes
outstanding, then concurrently with the closing of the sale transaction,
Borrower would make an aggregate cash payment to the Investors of approximately
$4.4 million.

Management Rights:    The Investors will be entitled to designate one person for
election to the Borrower’s board of directors Conditions to First Closing
(Tranche A):   

The closing of Tranche A would be subject to the following conditions:

 

•        Completion of due diligence to the satisfaction of the Investors

 

•        Completion of definitive transaction documents satisfactory in form and
substance to the Investors

 

•        Entry of a final order authorizing the issuance and sale of the Notes,
and absence of pending appeals of same

 

•        Accuracy of the Borrower’s representations and warranties

 

•        Entry of a customary Financing Order containing a full waiver under
Section 506(c) of the Bankruptcy Code for the Investors as DIP lenders



--------------------------------------------------------------------------------

  

•      Borrower shall have developed a plan of reorganization to be funded, in
part, with the proceeds of the Notes and otherwise acceptable to the Investors

 

All of the conditions to closing to First Closing must be satisfied or waived by
the parties as of immediately prior to the bankruptcy court hearing to approve
the financing, with the only remaining condition to the First Closing (including
draw of Tranche A) being approval by the bankruptcy court.

Conditions to Second Closing (Tranche A):   

•        Continued satisfaction of all conditions to the First Closing

 

•        Absence of a material adverse change to the business, operations or
financial condition of the Borrower subsequent to the First Closing

Conditions to Tranche B Closing:   

•        Continued satisfaction of all conditions to the First Closing

 

•        Absence of a material adverse change to the business, operations or
financial condition of the Borrower subsequent to the First Closing

 

•        Confirmation of Borrower’s plan of reorganization

Securities Act Exemption or Registration:   

Borrower and Investors to work collaboratively to structure the financing in
order to obtain an exemption from registration under the Securities Act for the
public offer and sale of the shares of common stock issuable upon conversion of
the Tranche B Notes. Accordingly, Borrower will seek a bankruptcy court
determination that the Tranche B Notes issued in connection with the Borrower’s
plan of reorganization (as well as the shares of common stock issuable upon
conversion of the Tranche B Notes) are exempt from registration under the
Securities Act of 1933, as amended (the “1933 Act”) pursuant to Bankruptcy Code
Section 1145.

 

In the event that Borrower is not able to obtain such bankruptcy court
determination, or if the Investors determine that the resale by the Investors of
the Tranche B Notes and/or the shares of common stock issuable upon exercise of
the Tranche B Notes must be registered under the 1933 Act, Borrower shall,
promptly at such time that Borrower is once again current in its periodic
filings with the Securities and Exchange Commission, file a registration
statement under the 1933 Act for the registration of the resale of the Tranche B
Notes and the shares of common stock issuable upon conversion of the Tranche B
Notes, and shall comply with all other applicable laws relating to such
registration (including, if required, qualification of an indenture with respect
to the Tranche B Notes under the Trust Indenture Act of 1939, as amended), and
shall use its best efforts to cause such registration statement to be declared
effective by the Securities and Exchange Commission within ninety days following
the date of consummation of Borrower’s plan of reorganization but in no event
later than February 27, 2007. If a required registration statement has not been
declared effective by the



--------------------------------------------------------------------------------

   earlier of such date or February 28, 2007, or if a required indenture has not
been qualified by the earlier of such date or February 28, 2007, Borrower shall
pay liquidated damages to the Investors in the form of additional interest on
the Tranche B Notes, the interest rate on which shall be increased by 0.50% for
each month after such date, effective on the first day of each such month, until
a registration statement has been declared effective and, if required, an
indenture has been qualified, until the interest rate on the notes is equal to
15%. At such time the interest rate on the Tranche B Notes shall be fixed at 15%
for the remaining term of the Tranche B Notes, except as provided below. In
addition, if at the time the interest rate on the Tranche B Notes becomes fixed
at 15%, a required registration statement or a required indenture has not been
declared effective, the Investors shall have the right to require that Borrower
repurchase their Tranche B Notes at a purchase price equal to the principal
amount thereof plus interest (including additional interest) to the purchase
date. Upon effectiveness of a required registration statement and, if required,
qualification of an indenture, the foregoing redemption right shall terminate
and the interest rate on the Tranche B Notes shall be reduced to 9% for the
remainder of the term of the Tranche B Notes. Representations, Warranties,
Covenants and Events of Default:    Customary for financings of this type (no
covenants which would cause acceleration prior to confirmation of the Borrower’s
plan of reorganization (other than payment default)) Legal Fees and Due
Diligence Expenses:    Upon acceptance of this Term Sheet, subject only to entry
by the bankruptcy court of an order approving the payments and procedures
contemplated by this Term Sheet (such order to be sought by Borrower on a
time-shortened basis), the Borrower will be obligated to pay the reasonable and
actual out-of-pocket expenses of Investors’ counsel in connection with the
negotiation, documentation, issuance and sale of the Notes. Such legal expenses
shall be subject to a payment (not accrual) cap of $50,000 per month, provided
that no such cap shall apply to reasonable legal fees and expenses of one law
firm and other reasonable due diligence expenses incurred by the Investors in
connection with their due diligence and negotiations prior to the First Closing.
Notwithstanding the foregoing, in the event that the First Closing does not
occur, the Borrower’s obligations under this section will be limited to the
payment of (i) up to $100,000 of the reasonable and actual fees (plus all
reasonable and actual out-of-pocket expenses, without reference to the $100,000
cap) of Investors’ counsel in connection with the negotiation, documentation,
issuance and sale of the Notes, and (ii) up to $35,000 of the reasonable and
actual out-of-pocket due diligence expenses incurred by the Investors in
connection with their due diligence and negotiations. Cooperation:    Borrower
will work with the Investors to optimize the bankruptcy process, will provide
Investors, their counsel and other representatives



--------------------------------------------------------------------------------

   with full access to Borrower’s properties, personnel, contracts, books,
records, and other documents and data to enable Investors to conduct their due
diligence examination of Borrower and will develop its plan of reorganization in
consultation with and with the participation of the Investors Breakup Fee:   
$1.25 million, payable if Borrower accepts a superior proposal to that
contemplated by this Term Sheet. The breakup fee will be payable by Borrower out
of the proceeds of such superior proposal (only in the event that the closing
contemplated by such superior proposal occurs). Investors’ Counsel:    Baker &
McKenzie LLP